Opinion of the Court
Darden, Judge:
Of the two issues granted in this case, only one requires attention. Failure of the appellant to request trial by military judge alone, in writing, before or at the inception of trial constitutes a jurisdictional defect rendering the findings and sentence invalid. United States v Dean, 20 USCMA 212, 43 CMR 52 (1970).
Accordingly, the decision of the United States Navy Court of Military Review is reversed. The findings of guilty and sentence are set aside. The record of trial is returned to the Judge Advocate General of the Navy. Another trial may be ordered.
Judge Ferguson concurs.